Citation Nr: 1724365	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for elevated prostate count and benign prostatic hypertrophy asserted as due to Agent Orange exposure in the Republic of Vietnam.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from October 1966 to February 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied entitlement to service connection for Agent Orange exposure and a right foot condition.

The issue of entitlement to service connection for Agent Orange exposure has been recharacterized as service connection for elevated prostate count and benign prostatic hypertrophy asserted as due to Agent Orange exposure in Vietnam in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2016, the RO issued a rating decision granting service connection for status post right foot contusion with metatarsal cuneiform exostosis and deep peroneal nerve entrapment, which had previously been on appeal as a right foot condition.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDING OF FACT

At the hearing in July 2016, prior to the promulgation of a decision, the Veteran requested to withdraw the issue of entitlement to service connection for elevated prostate count and benign prostatic hypertrophy asserted as due to Agent Orange exposure in the Republic of Vietnam.

CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim of entitlement to service connection for elevated prostate count and benign prostatic hypertrophy asserted as due to Agent Orange exposure in the Republic of Vietnam have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has withdrawn the issue of entitlement to service connection for elevated prostate count and benign prostatic hypertrophy asserted as due to Agent Orange exposure in the Republic of Vietnam.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

At the hearing in July 2016, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to service connection for elevated prostate count and benign prostatic hypertrophy asserted as due to Agent Orange exposure in Vietnam be withdrawn.  Therefore, there remains no allegation of errors of fact or law for appellate consideration, and this issue is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The issue of entitlement to service connection for elevated prostate count and benign prostatic hypertrophy asserted as due to Agent Orange exposure in Vietnam is dismissed.


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


